Tax-Free Instruments Trust Investment Shares Institutional Service Shares A Portfolio of Money Market Obligations Trust SUPPLEMENT TO PROSPECTUS(ES) AND STATEMENT OF ADDITIONAL INFORMATION DATED MAY 31, Effective January 1, 2010, Tax-Free Instruments Trust will change its name to Tax-Free Money Market Fund.Accordingly, please change any reference to “Tax-Free Instruments Trust” to “Tax-Free Money Market Fund” everywhere such a reference appears in the Prospectus(es) and Statement of Additional Information. November 23, 2009 Cusip 60934N195 Cusip 60934N187 41460
